          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


Tatyana Ruzhinskaya, as Administratrix of the Estate of
MARINA ROCHNIAK, Deceased, on behalf of                       Case No. 1:14-cv-02921 (PAE)
themselves and all others similarly situated                  (GWG)
                                      Plaintiff,

        -against-

HEALTHPORT TECHNOLOGIES LLC and BETH
ISRAEL MEDICAL CENTER,

                                      Defendants.


                             JOINT STATEMENT OF UNDISPUTED FACTS

        Defendant Beth Israel Medical Center and plaintiff Tatyana Ruzhinskaya, as

Administratix of the Estate of Marina Rochniak, Deceased, on behalf of themselves and all

others similarly situated, stipulate to the following additional undisputed facts.

        1.       Plaintiff Tatyana Ruzhinskaya is the Administratix of the Estate of Marina

Rochniak.

        2.       Plaintiff is a representative of all persons, who, at any time from March 12, 2011

to December 31, 2015 (the “Class Period”), paid for, or became obligated to pay for, copies of an

individual’s patient information requested from Beth Israel Medical Center by a “qualified

person” as defined in the New York Public Health Law (“PHL”) § 18(1)(g), for which copies of

HealthPort Technologies, LLC charged $0.75 per page (the “Class”).

        3.       Beth Israel Medical Center (“Beth Israel”) is a hospital located in Manhattan.

        4.       HealthPort Technologies, LLC (“HealthPort”) is a release of information (“ROI”)

company headquartered in Alpharetta, Georgia. HealthPort is in the business of processing


                                                    1

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 2 of 9




requests for, copying, and distributing medical records on behalf of healthcare providers.

HealthPort’s services are performed both on-site at the healthcare providers’ facilities and

through a central processing service center in Alpharetta, Georgia, that indexes, audits, prints,

and distributes copies of medical records to authorized requestors from all of the healthcare

facilities that it provides services to nationwide.

        5.       Following the merger of HealthPort with other entities, which occurred after the

Class Period in March 2016, HealthPort changed its name to CIOX Health.

        6.       In 1997, Beth Israel entered into a contract with Correspondence Management,

Inc. (“CMI”) to respond to third-party requests for copies of medical records in Beth Israel’s

possession (HEALTHPORT009969-9972). The CMI Agreement is filed as Dkt. 321-1.

        7.       Subsequently, CMI was acquired by ChartOne, Inc. (“ChartOne”), which, in turn,

became Beth Israel’s ROI contractor.

        8.       HealthPort acquired ChartOne in 2008, and in so doing replaced ChartOne as

Beth Israel’s ROI contractor.

        9.       As part of its acquisition of ChartOne, HealthPort assumed ChartOne’s rights and

obligations under the Master Professional Services and Equipment Agreement

(HEALTHPORT009961-009968), Modification Addendum (HEALTHPORT009959-009960),

eWeb Release of Information Service Order (HEALTHPORT009954-009958), and Business

Associate Agreement (HEALTHPORT009945-009953) between ChartOne and Beth Israel

effective July 1, 2007. HealthPort and Beth Israel entered into a Business Associate Agreement

on September 19, 2011 (HEALTHPORT009937-009944) (the “2011 Business Associate

Agreement”) (collectively, the “Agreements”). Copies of the Agreements are filed as Dkt. 321-2.




                                                      2

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 3 of 9




        10.      HealthPort provides Beth Israel a service offering described internally at

HealthPort as “ROI Basic Plus.”

        11.      Beth Israel and HeathPort both perform tasks related to the process of responding

to records requests.

        12.      Authorized requestors make a records request directly to Beth Israel. Beth Israel

then performs various tasks to respond to medical records requests, including validating the

records request; locating the records (which may be stored in paper and/or electronic format in

multiple physical locations and databases); reviewing and screening retrieved medical records to

identify contents that are responsive to a particular request and to comply with applicable

disclosure limitations or regulations; retrieving requested medical records from storage when

necessary and placing them in a designated area for HealthPort to retrieve and copy or scan; and

re-filing all medical records. Beth Israel does not bill for its services.

        13.      HealthPort’s duties under the Agreements include




        14.      Pursuant to the Agreements,




                                                   3

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 4 of 9




        15.      HealthPort does not bill Beth Israel for its services. In addition, HealthPort does

not bill Beth Israel for “In-House” requests for copies of medical records, including requests

from Beth Israel’s internal departments, or for “continuing care” requests.

        16.      PHL § 18 limits the charges for copies of medical records requested by “qualified

persons” to a reasonable charge not exceeding the provider’s “costs incurred” and sets a $0.75

per page cap on such charges. The $0.75 per page cap was added in 1991 and has not been

changed since that time.

        17.      “Qualified persons” include patients, their estates, and attorneys acting on behalf

of patients and their estates.

        18.      Plaintiff’s records request made through her attorneys, Simonson Hess Leibowitz

& Goodman, P.C. (“Simonson Hess”), was a request from a “qualified person” within the

meaning of PHL § 18.

        19.      In October 2010, Marina Rochniak commenced a medical malpractice action in

New York Supreme Court. Beth Israel was not a party to that action.

        20.      In December 2012, Ms. Rochniak died. Thereafter, Plaintiff continued to

prosecute the medical malpractice action as Administratix of her mother’s estate.

        21.      On January 5, 2013, Plaintiff executed a retainer agreement with the law firm

Simonson Hess, pursuant to which Plaintiff was obligated to reimburse Simonson Hess for its

disbursements in the event of a monetary recovery.

        22.      On or about June 4, 2013, Beth Israel received a written request from Simonson

Hess for Ms. Rochniak’s medical records (the “Request”). The Request is filed as Dkt. 321-3.




                                                   4

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 5 of 9




        23.      In this Request, Simonson Hess stated: “If you would inform us as to the number

of pages with constitutes the record of the above named, we would be glad to forward our check

in the amount of $.75 per page.”

        24.      In response to the Request, HealthPort forwarded an invoice ending in 3579 (the

“Invoice”) to Simonson Hess for the processing, copying, and delivering of 185 pages of Ms.

Rochniak’s medical records. The charge for the records was $0.75 per page and the total amount

of the invoice was $140.75. The Invoice is filed as Dkt. 321-4.

        25.      On or about July 8, 2013, Simonson Hess paid the Invoice in full, and HealthPort

delivered copies of Ms. Rochniak’s medical records to Simonson Hess.

        26.      On or about August 19, 2013, the New York Supreme Court approved the

settlement of the medical malpractice action, and thus a monetary recovery for Plaintiff. The

court also approved reimbursing Simonson Hess from these settlement funds for itemized

disbursements advanced in prosecuting the medical malpractice action. The Order approving the

settlement is filed as Dkt. 321-5.

        27.      The cost of obtaining Ms. Rochniak’s Beth Israel medical records through

HealthPort was an itemized expense approved for reimbursement by the New York Supreme

Court. The list of disbursements is filed as Dkt. 321-6.

        28.      On or about July 20, 2010, Simonson Hess received a response from Dr. Irina

Klebanov, M.D.D.O in connection with their request for Marina Rochniak’s medical records.

The response states “Please be advised, that we have charged 75¢ per page. Your total is 75¢ x

83 pages + shipping = $72.00.” The response from Dr. Klebanov is filed as Dkt. 321-7.

        29.      On or about August 25, 2010, Simonson Hess sent Doshi Diagnostic a written

request for Marina Rochniak’s medical records. In this request Simonson Hess stated: “If you


                                                 5

US_Active\114628661\V-6
           Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 6 of 9




would inform us as to the number of pages with constitutes the record of the above named, we

will be glad to forward our check in the amount of $.75 per page.” The request to Doshi

Diagnostic is filed as Dkt. 321-8.

          30.    On or about May 21, 2012, Simonson Hess sent WellCare Health Plans, Inc. a

written request for the lien amount asserted by WellCare. In this request Simonson Hess stated:

“If you would inform us as to the number of pages with constitutes the record of the above

named, we will be glad to forward our check in the amount of $.75 per page.” The request to

WellCare Health Plans is filed as Dkt. 321-9.

          31.    On or about July 9, 2013, Simonson Hess sent Medicaid a written request for

records. In this request, Simonson Hess stated: “If you would inform us as to the number of

pages with constitutes the record of the above named, we will be glad to forward our check in the

amount of $.75 per page.” The request to Medicaid is filed as Dkt. 321-10.

          32.    The records produced in this case reflect that HealthPort processed no fewer than

             pages of medical records under the Agreements with Beth Israel during the Class

Period.

          33.    Until this Action, Beth Israel did not provide HealthPort with a report concerning

the amount of any costs incurred by Beth Israel in responding to records requests fulfilled by

HealthPort.

          34.    The Agreements obligate HealthPort to make copies for both third-party

requestors and in-house (i.e., Beth Israel) requestors, including continuing care requests.

          35.    Third-party requestors are “billable” under the Agreements, meaning that

HealthPort may charge the third-party requestor for the copies.

          36.    In-house and continuing care requests are “non-billable” under the Agreements.


                                                  6

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 7 of 9




        37.      HealthPort may be required under certain circumstances to provide requesters

with free copies, or to provide copies to insurance providers at rates negotiated by those entities.

        38.      Some of Beth Israel’s medical records are stored in a storage facility in Brooklyn,

on location at five clinics throughout New York City, while other records are in the data system

in electronic format.

        39.      Beth Israel pays for the storage of records at the Brooklyn storage facility and

pays for their retrieval when necessary.

Dated: April 17, 2020

                                               Respectfully submitted,

                                               By:     /s/ Sandra D. Hauser
                                                       Sandra D. Hauser
                                                       Ashley B. Huddleston
                                                       DENTONS US LLP
                                                       1221 Avenue of the Americas
                                                       New York, NY 10020
                                                       Tel: (212) 768-6700
                                                       Fax: (212) 768-6800
                                                       sandra.hauser@dentons.com
                                                       ashley.huddleston@dentons.com

                                                       Counsel for Beth Israel Medical Center

                                               By:     _/s/_Mathew P. Jasinski_______
                                                       William H. Narwold
                                                       Mathew P. Jasinski
                                                       MOTLEY RICE LLC
                                                       20 Church Street, 17th Floor
                                                       Hartford, CT 06103
                                                       bnarwold@motleyrice.com
                                                       mjasinski@motleyrice.com
                                                       Counsel for Plaintiff Tatyana Ruzhinskaya,
                                                       as Administratrix of the Estate of Marina
                                                       Rochniak




                                                   7

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 8 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of Supplemental Joint Statement of Undisputed Facts was

served via electronic mail and SDNY ECF on April 17, 2020 to the following parties:


 Rebecca Katz
 MOTLEY RICE LLC
 600 Third Avenue, Suite 2101
 New York, NY 10016
 rkatz@motleyrice.com

 Counsel for Plaintiff Tatyana Ruzhinskaya, as
 Administratrix of the Estate of Marina
 Rochniak


 Steven L. Hess
 SIMONSON HESS LIEBOWITZ &
 GOODMAN, P.C.
 299 Broadway, Suite 1220
 New York, NY 10007
 sh@shlpc.com


 Counsel for Plaintiff Tatyana Ruzhinskaya, as
 Administratrix of the Estate of Marina
 Rochniak


 Seth A. Litman
 Alexandra Chanin
 THOMPSON HINE LLP
 3560 Lenox Road, Two Alliance Center
 Suite 1600
 Atlanta, GA 30326
 Seth.Litman@thompsonhine.com
 Alexandra.chanin@thompsonhine.com

 Counsel for Defendant HealthPort
 Technologies, LLC


 Rebecca A. Brazzano


                                                 8

US_Active\114628661\V-6
          Case 1:14-cv-02921-PAE Document 391 Filed 05/08/20 Page 9 of 9




 Kip T. Bollin
 THOMPSON HINE LLP
 335 Madison Avenue, 12th Floor
 New York, NY 10017
 Rebecca.Brazzano@thompsonhine.com


 Counsel for Defendant HealthPort
 Technologies, LLC


James Lee Defeo
THOMPSON HINE LLP
3900 Key Center, 127 Public Square
Cleveland, OH 44114
Jim.defeo@thompsonhine.com


Counsel for Defendant HealthPort
Technologies, LLC


Scott R. Emery
James R. Lynch
LYNCH DASKAL EMERY, LLP
137 W. 25th Street, 5th Floor
New York, NY 10001
emery@lawlynch.com
lynch@lawlynch.com

Counsel for Defendant HealthPort
Technologies, LLC


Jay P. Lefkowitz
Gilad Bendheim
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, NY 10022
lefkowitz@kirkland.com
gilad.bendheim@kirkland.com

Counsel for Defendant HealthPort
Technologies, LLC



                                        9

US_Active\114628661\V-6
